Judgment, Supreme Court, New York County (Carol Huff, J., and a jury), entered April 17, 1996, in favor of plaintiff attorneys and against defendant client in the sum of $106,048.97 plus interest, and bringing up for review an order, same court and Justice, entered October 23, 1995, which, inter alia, denied defendant’s motion pursuant to CPLR 4404 (a) for judgment as a matter of law or, in the alternative, a new trial, unanimously affirmed, with costs.
The trial court properly rejected defendant’s claim that the verdict was inconsistent, since the jury, pursuant to the court’s instructions, was entitled to find that plaintiff’s account stated and quantum meruit claims applied to different periods of its representation of defendant, that the account stated had been satisfied by defendant’s last payment, and that compensation was due only for the period that plaintiff was entitled to recover in quantum meruit. Since the amount awarded by the jury was only about $14,000 more than the amount due as indicated by plaintiff’s billing records, and since testimony established the extensive research and other work done on this matter by plaintiff, it cannot be said that the quantum meruit award was unreasonable.
We reject defendant’s contention that it was prejudiced by the trial court’s charge regarding the breach of fiduciary duty defense, since, even assuming that the charge was wrong as to the elements of and the parties’ burdens with respect to such defense, defendant failed to offer any proof in the first place that plaintiff divulged any of defendant’s confidences.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Rubin, Tom and Andrias, JJ.